Title: To George Washington from Richard Peters, 24 October 1776
From: Peters, Richard
To: Washington, George



Sir
War Office [Philadelphia] Octr 24th 1776

By Order of the Board of War I have the Honour to inform your Excellency that the Congress have this Day given them direction to order the two Virginia Regiments now at Chester, immediately to Trentown, there to wait your Excellencys Commands; and at the same time to acquaint you of the Situation of the People of this State, that having as comprehensive a View of the State of Affairs as possible you may make such Disposition as the good of the Service may require.
The Council of Safety of this State requested some days since a Conference with this Board in Order to lay before it, a Representation of their Situation, and Expectations—in the course of this Conference it appeared very clearly, that they were in a most defenceless Condition, that they had no works upon the River except one Fort unfinished—that the Militia of this City are inactive and languid to the last Degree & to close their distress a number of the People of this Place were disaffected—Indeed they went so far as to say that in their Judgement a large party might be found to espouse openly the Cause of the Enemy should our Affairs run retrograde at New York—As your Excellency, however, must know more of your own Strength and your own intended Operations then Congress possibly can, & as it is of the greatest importance that you should be Supported at all Events General Stephens with the Virginia Forces will take Post at Trentown in Order to Obey such Commands as you may be pleased to give him. I have the Honour to be Your Excellency’s most Obedt & very Humble Servant

Richard Peters Secy

